Opinions of the United
2002 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


3-5-2002

Grosset v. Waste Mgt Inc
Precedential or Non-Precedential:

Docket 1-1225




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2002

Recommended Citation
"Grosset v. Waste Mgt Inc" (2002). 2002 Decisions. Paper 150.
http://digitalcommons.law.villanova.edu/thirdcircuit_2002/150


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2002 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                       NOT PRECEDENTIAL

                  UNITED STATES COURT OF APPEALS
                      FOR THE THIRD CIRCUIT



                           No. 01-1225



                         ROBERT W. GROSSET,


Appellant

                                 v.

                       WASTE MANAGEMENT, INC.



            Appeal from the United States District Court
              for the Eastern District of Pennsylvania
                (D.C. Civil Action No. 00-cv-03251)
             District Judge: Honorable Robert F. Kelly


            Submitted Under Third Circuit LAR 34.1(a)
                         January 15, 2002


              Before: ALITO and ROTH, Circuit Judges
                    SCHWARZER*, District Judge

                  (Opinion Filed March 5, 2002)


     * Honorable William W Schwarzer, Senior District Judge for the
Northern District
of California, sitting by designation.


                         _______________

                             OPINION



ROTH, Circuit Judge
     Plaintiff Robert W. Grosset appeals the order of the United States
District Court
for the Eastern District of Pennsylvania granting defendant Waste
Management Inc.'s
Motion for Summary Judgment. Grosset filed suit against his former
employer, Waste
Management, alleging that it discriminated against him in violation of the
Americans
with Disabilities Act of 1990 (ADA). See 42 U.S.C.    12101 et seq.
Grosset claimed
that Waste Management failed to reasonably accommodate his disability in
September
1998, thereby causing his disability to worsen. Grosset submitted a
signed claim to the
Equal Employment Opportunity Commission (EEOC) on October 17, 1999, which
was
stamped as received on October 20, 1999.
     In moving for summary judgment, Waste Management contended that
Grosset did
not file his charge with the EEOC within the 300 days of the alleged
discriminatory act
as required by the ADA and for that reason his charge of discrimination
was untimely. In
response, Grosset denied that his charge was untimely and made an
additional claim that
he suffered retaliation from Waste Management as recently as June 2000.
The District
Court denied the retaliation claim because Grosset failed to exhaust his
administrative
remedies with the EEOC. The court then granted summary judgment in favor
of Waste
Management.
     Grosset makes several contentions on appeal. First, he alleges that
he filed a
notice of claim with the EEOC on June 10, 1999. This allegation was not
raised in the
District Court and no copy of any such notice appears in the record on
appeal. Grosset
instead argued in the District Court that because the EEOC processed his
claim, it was
timely.
     Grosset next contends that he properly exhausted all required
administrative
remedies before bringing his retaliation claim for judicial relief. The
District Court
found, however, that Grosset failed to assert retaliation in his original
EEOC charge.
Indeed, the claimed retaliation did not occur until after the EEOC
proceeding had
terminated.
     Finally, Grosset claims protection under the equitable tolling
doctrine and the
continuing violation theory. These theories, however, were first raised
in this appeal.
Issues and arguments not raised before the District Court cannot be raised
for the first
time on appeal. See Wilson v. Russo, 212 F.3d 781, 789, n.6 (3d Cir.
2000) (citing
Harris v. City of Philadelphia, 35 F.3d 840, 845 (3d Cir. 1994)).
     For the foregoing reasons, we will affirm the judgment of the
District Court.




TO THE CLERK:

     Please file the foregoing Opinion.



                             By the Court,



                                         /S/ Jane R. Roth
                                   Circuit Judge